Citation Nr: 1718113	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-32 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2013, the Veteran testified before a Veterans Law Judge.  A transcript of that proceeding is of record.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In April 2016, the Board sent a letter to the Veteran which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal.  The Board offered the Veteran a hearing before a different Veterans Law Judge. However, later that month, the Veteran responded that he did not desire a new Board hearing.

In January 2015, the Board remanded this matter for further evidentiary development.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's PTSD with depression not otherwise specified (NOS) is related to his active military service, to include a personal assault stressor.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, PTSD with depression NOS was incurred in active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue on appeal, further discussion of the VCAA is not necessary at this time.

Merits

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD has specific requirements of medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring diagnosis to conform to DSM-IV and be supported by findings on examination report); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis to conform to DSM-5, but this amendment does not apply to cases such as this one that were certified to the Board prior to August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).

The Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) was amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience because these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (38 C.F.R. § 3.304(f)(3) applies only to hostile military or terrorist activity, and generally does not apply in sexual assault cases among military personnel).  The only notable change for claims predicated on personal assault was the re-designation of this type of claim from subpart (f)(4) to (f)(5).

Under 38 C.F.R. § 3.304(f)(5), evidence of behavior changes following the claimed in-service assault may constitute credible supporting evidence of the stressor. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.

With regard to personal assault cases, the Court has held that "VA has provided special evidentiary development procedures, including the interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (citing VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-(9)) (later re-designated as Part VI, 11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 1997).  The provisions of M21-1 (regarding special evidentiary procedures for PTSD claims based on personal assault) are substantive rules that are equivalent to VA regulations.  YR v. West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 (2006), entitled "Developing Claims for Service Connection for PTSD Based on Personal Trauma." The Manual Rewrite has now been renamed the VA Adjudication Procedures Manual, M21-1.

In this case, the Veteran asserts that he developed PTSD, which began during his military service.  The Veteran acknowledged that he was sexually assaulted as a child, prior to his military service.  See February 2011 Stressor Statement.  However, he also explained that he experienced unwanted contact from a sergeant while in service.  Specifically, he stated that the sergeant would touch him from behind, rubbing his shoulders, back and buttocks.  Further, the Veteran stated that the sergeant would rub his body against the Veteran's body.  The Veteran explained that the sergeant threatened the Veteran with Article 15s if he told anyone of the repeated unwanted contact.  See id.

The Board initially notes that the record does not reflect, and the Veteran does not contend, that the stressors upon which she relies are related to combat or POW experiences.  Thus, the record must contain service records or other credible evidence which corroborates the reported stressor.  See 38 C.F.R. § 3.304(f)(5).

The Board must determine the credibility and probative value of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1977) and cases cited therein (holding that the Board has the duty to assess credibility and weight to be given to the evidence).  As a lay person, the Veteran is competent to provide evidence of observable events, including having been harassed and/or assaulted.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The question thus becomes one of credibility.

The record reflects that the Veteran served on active duty from July 1974 to April 1976.  There is nothing in his service personnel and treatment records that specifically documents sexual assault at any point during his military service, but such absence is common in personal assault cases, as indicated in the cases cited below.  The Veteran testified that his substance abuse problems began in service, as a way to self-medicate.  See Board Hearing Transcript (Tr.) at 8.  Further, the Veteran's sister and nephew, in May 2012 statements, explained that the Veteran relayed that he was sexually assaulted by a sergeant.

The Board recognizes that the present case, involving allegations of personal assault, falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which a veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. Ap. 393, 399 (1998).  Thus, after reviewing all the evidence of record, the Board finds no adequate basis to reject the competent lay statements and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  See Madden, supra; see also Evans v. West, 12 Vet. App. 22, 26 (1998).  The evidence is not unequivocal.  However, the Board nevertheless finds that the evidence is at least in equipoise.  Given the circumstantial evidence of record that tends to corroborate the reported assault, the Board finds that the in-service stressors identified by the Veteran have been verified.  See 38 C.F.R. § 3.304(f)(5).

Moreover, the competent medical evidence of record supports the conclusion that the Veteran's currently diagnosed PTSD is related to his military service.  As noted, if a PTSD claim is based on an in-service personal assault, evidence from sources other than a veteran's service records may corroborate an account of a stressor incident.  Further, the Court has said that the categorical statement, used in other decisions, such as Moreau and Cohen, that an opinion by a mental health professional based on a post-service examination cannot be used to establish the occurrence of a stressor is not operative in a personal assault case.  See Patton v. West, 12 Vet. App. 272, 279-280 (1999).  Indeed, in Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether a claimed stressor occurred, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n. 1.

Here, the record contains multiple Axis I diagnoses of PTSD, and most contain a notation of "childhood and military sexual trauma" alongside the diagnosis.  Indeed, in a November 2010 VA treatment record, Dr. B.J.S., M.D., a psychiatrist, diagnosed the Veteran with PTSD "2* Childhood & Military Sexual Trauma."  As regards nexus, another November 2010 VA treatment record recounts the Veteran's history.  He explained that he began using alcohol and drugs in service to cope with the continuous sexual harassment in service.  The Veteran reported that his experiences in service conjured memories of his experiences as a child.  The treating clinician then again offered a diagnosis of PTSD secondary to military sexual trauma.

While no clinician has offered an explicit opinion as to the etiology of PTSD, it is clear that many clinicians have expressly related PTSD to the in-service events.  Moreover, review of the Veteran's medical records reveals that those diagnoses and associations of PTSD with service were based on the Veteran's credible reports of his in-service experiences.  A full reading of those records offers a clear picture that the Veteran's treating clinicians have associated the Veteran's PTSD with his in-service experiences.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  As the clinicians' statements were based on the Veteran's competent and credible in-service accounts, the Board finds those items probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

Moreover, there is no evidence counter to that which associates the Veteran's PTSD to his in-service sexual trauma.  The Board notes that, per the January 2015 remand, the Board attempted to afford the Veteran a VA examination to determine the nature and etiology of any psychiatric disorder.  An examination was scheduled.  However, the Veteran informed the RO that he moved to North Carolina at the time of the examination, but had returned home to Minneapolis.  See March 2015 Statement of Veteran.  Further, items sent to his home in Minneapolis were returned as undeliverable.  There is no evidence that the RO attempted to reschedule the Veteran's examination.  Thus, while an examination was missed, it was not due to the fault of the Veteran.

As regards psychiatric disorders other than PTSD, the Veteran has been diagnosed multiple times with depression NOS.  A November 2010 treatment record traces the onset of the Veteran's depression to service, when he experienced the in-service incidents described above, which led the Veteran to relive his traumatic experiences as a child, which he previously suppressed.  It was at that time, the Veteran's substance abuse began.  The Board finds this probative as to the onset of the Veteran's depression.  See Caluza, 7 Vet. App. at 506.  Indeed, there is no evidence counter that would indicate that depression has its onset at some time other than during service.  The Board also notes that while the Veteran has claimed service connection for anxiety, a review of the medical records indicates that the Veteran has not been diagnosed with an anxiety disorder and he experiences the symptom of anxiety as a result of PTSD and depression NOS, for which service connection is being granted.

Given the above, the evidence is in at least equipoise as to whether the Veteran has PTSD and depression NOS that is related to his in-service military sexual trauma. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD and depression NOS is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for PTSD with depression NOS is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


